Citation Nr: 0207035	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  01-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both upper and lower extremities, secondary to cold 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the appellant's claim of service connection for peripheral 
neuropathy secondary to cold weather exposure.  

In February 2002, the appellant testified at a video 
conference hearing before the undersigned, a Member of the 
Board designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 
2001).  


FINDINGS OF FACT

The appellant has peripheral neuropathy of both upper and 
lower extremities, which is related to cold weather he was 
exposed to during service in Korea.  


CONCLUSION OF LAW

Peripheral neuropathy of both upper and lower extremities was 
incurred in service secondary to cold exposure.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board finds no outstanding duty of notice 
or assistance necessitating delay in appellate consideration 
of the case.  The requirements of the VCAA have been 
substantially complied with, and there is no indication of 
outstanding records that would help to substantiate the 
claim.  The Board's consideration of the requirements of the 
VCAA and implementing regulations in the first instance is 
not prejudicial to the appellant, because the Board's 
consideration herein is fully favorable to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  


II.  Analysis

The claimant seeks to establish service connection for 
peripheral neuropathy secondary to cold weather exposure.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection based 
on incurrence of a disability in service generally requires 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

There is medical evidence that the appellant currently has 
peripheral neuropathy of both lower extremities.  A private 
physician, in a November 1995 report, a February 1996 report, 
and a June 2000 statement, indicated that the appellant had 
peripheral neuropathy in the upper and lower extremities.  A 
nerve conduction study in May 1998 found peripheral 
neuropathy in the lower extremities.  A private physician in 
an April 2001 report revealed peripheral neuropathy in both 
upper and both lower extremities.  A private podiatrist noted 
in a June 2001 report that the appellant had peripheral 
neuropathy in both lower extremities.  VA clinical records in 
November 2001 showed peripheral neuropathy, without 
specifically whether it affected the lower or upper 
extremities, or both.

The second element of a service-connection claim requires 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Pond, 12 Vet. App. at 
346; Hickson, 12 Vet. App. at 253.  The service medical 
records are silent as to any peripheral neuropathy during 
service, and do not show that he complained of or was treated 
for a cold weather injury.  The appellant alleges that he 
incurred a cold weather injury while serving as an 
artilleryman during the winter season in Korea, facts to 
which he is competent to testify.  See Layno v. Brown, 5 Vet. 
App. 465, 469 (1994) (appellant, as a layperson, can provide 
an account of his own symptoms or history, which is within 
his competence).  The record does not include the appellant's 
service personnel records, but his Department of Defense 
(DD) 214, Report of Separation from Armed Forces of the 
United States, shows that he was an artilleryman with a 
combat unit in Korea, and it is a historical fact that the 
winter season in Korea is very cold.  The Board thus 
concludes that the appellant's statement as to his exposure 
to cold weather during combat, coupled with the documentation 
of his service, satisfies the second element of a service-
connection claim.  

The final element of a service-connection claim requires 
medical evidence linking the current disability to that in-
service disease or injury.  Pond, 12 Vet. App. at 346; 
Hickson, 12 Vet. App. at 253.  The record contains three 
medical opinions linking the current peripheral neuropathy of 
both upper and lower extremities to cold weather exposure in 
service.  The private physician, who indicated that the 
appellant had peripheral neuropathy in the upper and lower 
extremities, opined in a June 2000 report that, if the 
appellant were exposed to cold weather, the cause of his 
disorder could be attributed to no other systemic cause.  
Another private physician, who indicated that the appellant 
had peripheral neuropathy in both upper and both lower 
extremities, opined in his April 2001 report that it was 
likely that the disorder was related to prolonged cold 
exposure in service.  The private podiatrist, who noted that 
the appellant had peripheral neuropathy in both lower 
extremities, opined in a June 2001 report that the history of 
cold weather injury in service was as likely as not a major 
contributing factor in the development of the disorder.  As 
the record does not contain any other medical evidence 
contrary to these opinions, the Board concludes that the 
medical evidence satisfies the third element of a service-
connection claim.  

As the record includes evidence satisfying the requirements 
of the three elements of a service connection claim, and 
there is no evidence attributing the peripheral neuropathy to 
any other cause, it is the determination of the Board that 
the evidence supports the claim of service connection for 
peripheral neuropathy of both upper and lower extremities, 
secondary to cold exposure.  



ORDER

Service connection for peripheral neuropathy of both upper 
and lower extremities, secondary to cold exposure, is 
granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

